ENTRY
This matter originated in this court on the filing of a report by the Commission on Continuing Legal Education (“commission”) pursuant to Gov.Bar R. X(6)(A)(1)(b) and (A)(2)(d). The commission recommended the imposition of sanctions against certain attorneys, including the above-named respondent, for failure to comply with the provisions of Gov.Bar R. X, Attorney Continuing Legal Education, for the 2000-2001 reporting period.
On January 27, 2003, this court entered an order adopting the commission’s recommendation related to the 2000-2001 reporting period imposing a sanction fee upon the respondent.
On March 24, 2003, the commission filed a motion to vacate, requesting that the order of January 27, 2003, pertaining to the above-named respondent, be vacated. Upon consideration thereof,
IT IS ORDERED by the court that the motion to vacate be, and hereby is, granted.
IT IS FURTHER ORDERED by the court that the order of January 27, 2003, pertaining to respondent, is hereby vacated, and this cause is dismissed.